 Case 1:21-cv-00217-PLM-SJB ECF No. 23, PageID.45 Filed 03/05/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


_______________________________________
                                       )
HECTOR DOMINGUEZ GABRIEL,              )
             Petitioner,               )                                CIVIL ACTION
                                       )                                NO. 4:19-12060-TSH
                   v.                  )
                                       )
STEPHEN SPAULDING,                     )
                   Respondent.         )
______________________________________ )




  ORDER ADOPTING REPORT AND RECOMMENDATION AND TRANSFERRING
                             CASE

                                         MARCH 5, 2021

HILLMAN, D.J.,



        I hereby adopt the Magistrate Judge’s Report and Recommendation (Docket No. 18) and

order that this matter be transferred to the U.S. District Court for the Western District of Michigan,

which has jurisdiction over this petition for a writ of habeas corpus because the Petitioner is in the

custody of the North Lake Correctional Institution in Baldwin, Michigan, which lies within that

district.



SO ORDERED.

                                                                           /s/ Timothy S. Hillman
                                                                        TIMOTHY S. HILLMAN
                                                                              DISTRICT JUDGE
